This construction contract case comes before the court on the parties’ cross-motions for summary judgment.1 Plaintiff requests Wunderlich Act review, 41 U.S.C. § 321, 322 (1976), and seeks equitable adjustments due to alleged constructive changes in a Navy contract to build a hospital.
In June 1976, plaintiff entered into a contract with the United States in which it undertook to construct a 176 bed Navy Hospital with support facilities in Bremerton, Wash*624ington. The controversy from which this appeal arises stems from differing interpretations of the required method and environmental conditions for fireproofing the structural steel framework of the building.
In view of the Armed Services Board for Contract Appeals (ASBCA) extensive and thoughtful discussion of the claim here involved, we have no need to spell out the matter on our own. We are satisfied with the ASBCA’s opinion and decision (79-1 BCA para. 13,647) and base our judgment on them. The decision of the ASBCA is supported by substantial evidence and is not fraudulent, arbitrary, capricious, or so grossly erroneous as to imply bad faith. Similarly, we do not disagree with the ASBCA’s rulings on legal issues. ASBCA Nos. 22090, 22194, decided January 17, 1976; See also Astro Space Labs, Inc. v. United States, 200 Ct.Cl. 282, 470 F.2d 1003 (1972); Hol-Gar Manufacturing Corp. v. United States, 169 Ct.Cl. 384, 351 F.2d 972 (1965).
Accordingly, rr is therefore ordered, on consideration of the record and parties’ submissions and after oral argument, that plaintiffs motion for summary judgment is denied, defendant’s cross-motion for summary judgment is granted, and the petition is dismissed.
Plaintiffs suggestion for rehearing en banc and motion for rehearing were denied June 12, 1981.

 This case was previously the subject of a recommended opinion and conclusion of law submitted by Trial Judge Bernhardt, pursuant to the provisions of Rules 54 and 166. [cited in full at 27 CFR, para. 80,421].